—Appeal by the de*541fendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered May 29, 1998, convicting him of assault in the second degree, criminal contempt in the first degree, criminal possession of a weapon in the third degree, and resisting arrest, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Thomas, 259 AD2d 641). Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.